DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 December 2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Arvesen (Reg. No. 71,643) on 28 January 2022.

The application has been amended as follows: 
Claim 1. (Currently Amended) A mobile device of a user, comprising: 
a display facing a first direction;

a memory; and 
a processor configured to: 
control the display to display a preview image of the user for a self-portrait mode received from the camera,
detect a user gesture with fingers of the user while the preview image for the self-portrait mode is displayed on the display,
in response to the detected user gesture corresponding to a pre-defined motion, control the display to display a screen comprising the preview image and a time counter indicating a remaining time until the camera takes a picture, and
upon expiration of the time counter, control the camera to automatically capture an image as a self-portrait picture of the user.

Claim 12. (Currently Amended) A method for taking a self-portrait picture at a mobile device of a user, the method comprising: 
displaying, on a display of the mobile device and facing a first direction, a preview image of the user for a self-portrait mode received from a camera of the mobile device, the camera facing the first direction;
detecting a user gesture with fingers of the user while the preview image for the self-portrait mode is displayed on the display;
in response to the detected user gesture corresponding to a pre-defined motion, displaying, on the display, a screen comprising the preview image and a time counter indicating a remaining time until the camera takes a picture on the display; and


Claim 20. (Currently Amended) A non-transitory computer readable storage medium comprising instructions, when executed by a processor of a mobile device of a user, configured to cause the mobile device to perform:
displaying, on a display of the mobile device, a preview image of the user for a self-portrait mode received from a camera of the mobile device;
detecting a user gesture with fingers of the user while the preview image for the self-portrait mode is displayed on the display;
in response to the detected user gesture corresponding to a pre-defined motion, displaying, on the display, a screen comprising the preview image and a time counter indicating a remaining time until the camera takes a picture on the display; and
upon expiration of the time counter, automatically capturing an image as a self-portrait picture using the camera of the user.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest the detection of a user gesture with fingers of a user for capturing a self-portrait image of the user and in response to the detected user gesture, display a preview image and time counter as required by the claims of the instant application. 

Prior art Ohki (US 2011/0320949 A1) discloses a gesture recognition apparatus for detecting a user gesture, but does not teach a self-portrait photography mode nor wherein the gesture is used for photography. 
Prior art Sakai (US 2006/0237626 A1) discloses a camera with display of a preview image for self-portrait photography and a time counter, but does not teach a screen with both the preview image and time counter.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 






/CHIAWEI CHEN/Primary Examiner, Art Unit 2696